Exhibit 10.16

NON EMPLOYEE DIRECTOR COMPENSATION PLAN

2009/2010 SERVICE YEAR

 

Retainer:

     $36,000; paid monthly, in arrears.

Attendance:

     $20,000; $5,000 paid following attendance (in person or via conference
call) at the regular quarterly board and committee meetings, or upon an excused
absence.

Award of Restricted

Share Units*:

     $30,000**                       $86,000                 

Option Grant:

     2,000 shares; granted May 1 at a stock price of $3.23 per share and vesting
at the following annual meeting so long as the director served his or her full
term; term of option is six years after granting; acceleration of the vesting of
the option will parallel the provisions provided in the RSU awards noted in
footnote * below.

Mid-Term Appointments

The cash retainer and RSU awards will be prorated for the service year with a
new director given full credit for a partial month’s service. The market value
used to calculate the number of shares to be awarded will be the closing stock
price the day before the mid-year appointment. Stock option grant would be
similarly prorated but the stock option exercise price will be the same price as
those for the full-term directors, unless the Stock Incentive Plan requires a
higher stock option exercise price to comply with the terms of the Plan.

 

 

* Number of shares to be determined by dividing the market price per share at
the close of business on April 30, 2009 ($2.92), into $30,000 (10,274 shares),
which units shall vest promptly after the completion of the director’s annual
service. On death, disability, or change in control, the RSU will fully vest. On
a termination without cause, the award will vest prorata for each full month of
service; provided, however, the board of directors may waive all or any portion
of the service requirement to accelerate the vesting of the units.

** For Audit Committee Chair, this amount is $32,500, or 11,130 shares.

As Amended June 15, 2009